Citation Nr: 1513960	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the matter of whether the character of the appellant's discharge under other than honorable conditions from the period of military service from February 1987 to May 1989 constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether the character of the appellant's discharge under other than honorable conditions from the period of military service from February 1987 to May 1989 constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty from February 1987 to May 1989.  His certificate of release or discharge from active duty (DD Form 214) reflects that he was discharged under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the VARO in Seattle, Washington, and that office forwarded the appeal to the Board.

In its October 2010 decision, the RO denied the appellant's request to reopen his previous claim for compensation, which had been denied on the basis that the character of his discharge was a bar to VA benefits.  In its December 2013 supplemental statement of the case, the RO found that new and material evidence had been received to reopen this matter, but continued the denial on the merits.  The Board, however, has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In September 2014, the appellant testified at a hearing before the undersigned via videoconference with the Seattle RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an August 1999 administrative decision, the RO denied the appellant's request to reopen his claim for entitlement to VA compensation benefits that had previously been denied on the basis that the character of his discharge was a bar to VA benefits.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 1999 decision relates to the basis for the prior denial.

3.  The appellant received a discharge under other than honorable conditions from his period of active duty service from February 1987 to May 1989.

4.  The evidence does not demonstrate a pattern of willful and persistent misconduct, but, rather, shows no more than minor offenses.


CONCLUSIONS OF LAW

1.  The August 1999 decision that denied reopening of the claim for entitlement to VA compensation benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the November 1989 decision is new and material and the criteria for reopening this matter have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The character of the appellant's discharge under other than honorable conditions from service for the period from February 1987 to May 1989 is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New and material evidence means evidence not previously considered by VA that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In this case, the appellant seeks to reopen a claim for VA compensation benefits that has been denied on the basis that the character of his discharge is a bar to such benefits.  In order to determine whether new and material evidence has been received, it is necessary to discuss the principles applicable to denials based on character of discharge.

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A discharge or release because of willful and persistent misconduct is considered to have been issued under "dishonorable" conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

In its August 1999 decision, the RO found that the appellant had not submitted new and material evidence to reopen the claim that had been previously denied in November 1989  on the basis that the character of the appellant's discharge was a bar to VA benefits.  The basis for the denials was that there was a pattern of behavior demonstrating willful and persistent misconduct.  The RO specified five instances during service in which the appellant had been found guilty of offenses under the uniform code of military justice.

The evidence received since the August 1999 decision includes buddy statements and lay statements by the appellant indicating that his misconduct was minor and not willful because it was in response to a hostile work environment in which he was harassed.  This evidence is presumed credible for the purposes of reopening a previous denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this evidence also relates to the basis for the RO's prior denials, it is new and material.  Therefore, the criteria for reopening have been met.

On the merits, the appellant's service personnel records reflect that he was convicted of five offenses, three of which were for unauthorized absence from his unit.  The others were for leaving place of duty, disobeying an order, making a false statement and wrongfully communicating.  For each offense, the appellant was given non-judicial punishment.  The personnel records do not contain a detailed description of the offenses and also contain an acquittal on similar charges.  The Board finds that such a lack of detail in the charges, and the unanimous use of non-judicial punishment for them, is inconsistent with offenses which were significant in nature.  Such a finding is also consistent with the lay evidence indicating that the misconduct charges were the results of difficulties the appellant encountered in-service due to harassment and a hostile work environment.  

Accordingly, the evidence reflects that the offenses were minor and the appellant's service was otherwise honest, faithful, and meritorious.  The Board therefore finds that the appellant's misconduct was not willful and persistent.  His discharge under other than honorable conditions is thus not considered a bar to VA benefits.

As a final matter, the Board wishes to thank the appellant for his more than two years of service to the United States of America.

ORDER

The application to reopen the matter of whether the character of the appellant's discharge under other than honorable conditions from the period of military service from February 1987 to May 1989 constitutes a bar to VA benefits is granted.

The appellant's discharge from the period of military service from  February 1987 to May 1989 under other than honorable conditions does not constitute a bar to VA benefits; to this extent, the claim is granted.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


